Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. Applicants argument that the combination of Orlowski and Schollhorn do not disclose the limitation of claim 10 is not persuasive see rejection below.
The only different from patent issued to assignee is that plural sets of radial bores that are annularly spaced on a sealing member which is taught by Schollhorn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (US. 20090194950A1) in view of Schollhorn.
Orlowski discloses (figure 6) a shaft seal assembly comprising a stator assembly comprising a first stator (e.g. 2), a second stator (e.g. 4) coupled with the first stator and configured to move with respect to the first stator (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), a sealing member (e.g. 3) coupled with the second stator and configured to move with respect to the second stator to receive a shaft (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), one or more seals between the first stator and the second stator (e.g. O-rings 13), one or more seals (e.g. O-rings 7) between the second stator and the sealing member, wherein the sealing member is configured to move in a radial direction with respect to at least one of the stators or to articulate with respect to at least one of the stators (e.g. see entire document and it is noted that common inventors exist between this application and the reference 20090194950), the sealing member comprises a set of radial bores (e.g. 28) that are circumferentially spaced, the first stator comprises one or more passages (e.g. 9 and/or 5 are capable of conveying fluid) configured to receive sealing fluid and to pass the sealing fluid to an outer surface of the second stator (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), the second stator comprises one or more passages (e.g. 29 and/or 27 are capable of conveying fluid) configured to pass the sealing fluid to the outer surface of the second stator to an outer surface of the sealing member (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), the first stator, the second stator, the sealing member, and the seals (e.g. see rejection above) are configured so that majority of sealing fluid passes through the radial bores and exists the shaft seal assembly between the sealing member and the shaft (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), the sealing member comprises a convex surface (e.g. convex surface of 3) configured to form a spherical interface with a concave surface of one of the stators (e.g. see figure 6), a face plate (e.g. face plate having 16) configured to inhibit axial movement of at least one of the stators (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), wherein the stator assembly comprises one or more passages (e.g. 9, 5, 27, 28, 29, and/or 23, see figures) configured to allow a pressurized sealing fluid to pass from an inlet of at least one of the stators to the radial bores of the sealing member (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), the one or more stators and the sealing member are configured such that a majority of pressurized sealing fluid exiting at least one of the stators passes through the radial bores of the sealing member to an interior surface of the sealing member (e.g. intended use and the invention of Orlowski is capable of this function, see entire document and MPEP 2113-2114), 
Orlowski discloses the invention as claimed above but fails to disclose that the sealing member comprises sets of radial bores that are axially spaced.). Schollhorn discloses the seal member having the sealing member comprises two or more sets of radial bores (e.g. figures 8-9 teach two set of radial bores that are circumferentially spaced and axially spaced, it is further noted that the reference also shows in figures 5-6 one seal of radial bores that are circumferentially spaced), wherein the two or more radial bores comprise one or more corresponding pairs of radial bores axially spaced from one another (see column 1, lines 28-40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal member of Orlowski to have sets radial bores that are circumferentially and axially spaced as taught by Schollhorn, to provide multiple line or circle of sealing (see description of figures 8-9 and also see entire document of Schollhorn). Combination of Orlowski and Schollhorn teach the first set of radial bores are aligned with corresponding radial bore in the second set of radial bores since all radial bores are spaced annularly, axially and extend from inner surface to outer surface of the sealing member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675